January 12, 2015

                   ^Cn "Fh^Courh of Ato&ls -for ^Tfhi^i
                     )SfryW erf -fcKa^ af AusftfitTZxas
                      Af?/)dk£ Cvu+f Coast Afo, v^a-mztt-c-v
                      -17,^1 Cnuyj Cast A/umkr, fr-tUH-f*&&




                      FU&BHtO eSBmo7AMAMXbi£7L.
                                       va

                      kMl\L££tt A-MliE LOZAUO /yiARTCN-EZ,.




                    DtL^iaJ ^fcm-Jdie l2£4k Tytsbritj Gu^
                        of \kJil\tniM&r»\ vCcujm^j 
                           3y\o\ CouA Cau&> Nt?. l»-HK-Ft3-5



                          3-ncf -for A^/idlfifLT-

                                                                   13
                                                    TbCJ-Tb & UoXLl£7
                                                     S-feiKfUQ^ Uklt
                                                      I.S3-5 FKl 16>L
                   Mautt.rJAII /W>.s
      Sn dLcardatic*. turfA f^ l&MP fcuU. 3K lQ.1. Ctjtoe/&tc£.Su6rrtl&-
•ffad-^iL^ifatothfy are, intendpaf^izs. f

                                               CU'cld Su(yJ-4c*MCfr Qxct


                                                   mdkir g^ Ck'i(i
                                                     J^tt   f^.




EsMl&Ai^Ezpm                                       •pa-ftu^ cr^ CU'ild
 Cavrf-urflvy inco^^OT^cl a-j-                      ^ooSe=_Aff£jio^
 QrtxAiAScn Lb/ich
     \52SJFM 1(*(*
     Cu&vo ( fy -7795^-


ifls, Aia^aIa^S^.                                  Mfornr/a.s ~7                                   ^faf>U of C?fnde/irrs_
Pa^^Aia,        ^idyUdZ
                dciftrP^-L
                /\\mid/)UPari/t
 3-             "fafj-t &C (jM7tK~hz
  a             I^hA^X of/fa$t(rnft£j>
 £rL            S^tWrtf(rf^.iL Case
  L
 3^2-            Sjahmesyfc^f £kcfc
R^IL
  IL
  &-             Sfywfart

  &              JjpeMik
       ti              RuAcM T7/Z(LP
       16              r/Uinoirandutn Op}mem
       lfc-17          ASdu/tf-
       [g              hiohc^op fmod mannr
       ii              Cjzrkri-cA fo&Marfad ffiwelapt
       £0               Uvufcg} Sfcks foskl Skn/fce-^rftckina, 3WyrytaJla/]
      £V3Jk
       23              fib^k^o£S^t_             f fkrvr? flKyiVifli CUrfclBgcord)^Lufl-^^fc()
   2±$S                 Ofthr 4o ^4" rtean n*,                /       /   /       *   i (



  3*z£L                 T^nal 1)€creeo^'bfi/gfTd          /       /           /   /   / /




                Am r "7^1 .^pltmiifk^ClerksfUcprctt-faut 4Ji£ CUrki
                Cofrtk ftltd dop/es.
                                               (3)
                          ~3kkf o^Atd'/tfl'rffe
                                             '/es



P(LO\t Ko.   Caszs
             fa/nsfaKqv. rrfomo 3fo us. SH5lssai gz_s&L/j£%iiiq.
             Bkaco—U.   RalMias tzo Swsd. ffoj




  to         •fTunn&r \S. Warci^ 




                                       60
                   Sfofrtwjtf of fke. Cas tnsf&tcf CQS£, IS O-SLLcf-for dcwrcc.
      and Sul(0Kfifcchk(\.4ii^ pamd-ck}Id rtJccftcmShfp.

       Thf Caurw ofpwcsa/fnas aw M-i^/fatas
I      CM April ?( cfotS-i ^fkt OrdinalPrfiftM lute $(e^ Qnd.&k^u&cf'
      Ci&fiov \uqj> Issued 6n Responded aw Apfrd \f\{2o\d-. Cpieixse,
      See- C/erkr facaA (CR\a+ H~l) and (St* fcprfe^ Ztcord pg3 ,afkl)
-Z    Cm April 9St^i^{ fr^y^Mf£^QKJhauxj~r fOEa**)
            / L i /


j&    ^,s   ^^„^   _, ^ „ Ia- t   , -y^n—.*.   ,-,^,,v— ,,,.^,-^y ,/rwr^w . ^~    ,yy


M.
      Sfcg, Afp&diK Q^ lb ~2o )
&     On Oc/cigr 2qx 9ol2-, fyespovtsUnt filed a. M^ftm j> /3-? RespnnM #Uc( fatte of/tyjxa.1. Cc£Q+-w)
ID,   6h 'Tlun-e, QrlJ'^6(^i Appeal ygx AhfdM hnd ttJuttowLndjim Opt*ton
      Issued by 4Urs GduA-k rewiattdinA Akrs Qzuse j^-{k^~(rCcL( Cpo-irt -0>r
      fX-Yiuijr\\A.A aiAd.-nhd(rt.ACfA\/ect adequate
      ttekte. nf -r-ke. £W1 \kearjyui. CSee Ajopp^d/v a~f 15)
-LI                                                                                &^

      \[(!&y\\VkAxfc \J\£hJ 3oi 2oi c£cbe.rm[*e. \xjkeMur- ^esp&vidjuch

      Y&£er-\o \\a.Q- Supplme^l CUrks Record ^C^n-f ¥-SYy^;#3s)
/3.   On "June. Ul9oldx Upon cohc/usm ePddle- ^l^ySofA h^a^tkA
      4ii£ H^SAkCJudLioiaL "btsfmp Cou^t erf U/ilttamon GpunJ-y SUms
      tssued a. PtHdtn^ )£s (Lpgr/ty -p) tLCflsf/SfctP recerw-       iiotcce. of q^
      hmdM^OS Well OS pr^er(^^Ki5_r/ufi.^fyt€n.-{:gLl rtjhJ-trPdue,
      pmcitssH_Avkejd^              h notified 3? days tnadt/wce.
      of ktantt& J nnA

 A    l)oe£ hUpz-c &P- Pin&l tpafittA heojth -pevn fiie dade^ Seyd /
      pcz+YYvirked (c>r do^ j-h begin cm 4k€ oby in uthtcA olparty
      -fn nuXuid refei~\se£L andisftphysicalpossession cd^(Sard/7cffrceP>




                                    Uc)
                       SkPtrVMlf Op ppcfs
  /.   On Pkl/tmbdr 17, cte/ot P^penMi-cf_lo&z Sen-fencedpo a~fS year.
       •perin cpfhca/zerapor) kfidk pi^ Peaces feyxtrfitf&cf opCrijntnaL
       Hpishcs. ^pM'shdudiMa I bf(/fs/m CTbd^h) per Pefwlcs UttrekPd
       jv &£, f>€prff(meri nr 
       \UBS coyrfirmddm (hfshr lfdo/2- qP feio^m. &P Hz fac(atftf.CL

±       llM&r Ph-c Tbczr-T^fr Oarf^pawk/^^/mtz/fprocedures Lcrnoc
       pm/dffewneads are rece/Vedl cl fay-elc s/rp fc issued Po &w
       QpPmdtr So fP*P he /wypick Ljp (egal tzutfj /Itperson ap jde^
       Utup Inarfrvory? j^fhts oMaLidMinpLuiuailQ
                                                -i-
                                                    (LQULrs_/3Lt

                                       L-7)
6.    7^ e&rpesp P^ponJ^rtceuidf'ia.u^ receded f%Pft)
-1   dl'te.drhilCdurp Pound budfie fssuancz, &P iQ/y^^ an
      Pfuiiui U.QoM fScR ad3) duct flesykmdenfdfct doTreceive
      ad&jujzp ltdTce cP pke Pfh^lhearing cd Af^^/^Aer-7^/^                 a„


      \ff-olcdinn oP Ude ZH.S 77/2.C,P, .


                             -SSLunM&rvLo£PP

     CoWi defcrmtyiLpicY) jdicdpke. Pesppy.dej'vt JK.pi.ts Coast
           I y   I   I   -   I-   .   I   1 1   >n   if   «   /      yi




     did /yrt recd\rc adeqUcvk hapre &fi Pitticfhearttut as ymuuPred
                                                                  sPfulcd
      ,/^rtPw-e (h. ftutfs^cl and rendehcd_ acoydtkjlp.
     -Jkpddl€ CPuyPs CcurtPujdmmtddP/cr? orp £?£ir 9^; 9^)i^L CApps/idfc pfie 5/fnecf H 3nl0i v ^dilff l ZH-i SwdA3oA ^7«.._/^,_-^^/^j^«to.7^
fJ£ QjJUrP hdd d/wd U' £ki/ur-c pCcrrrp/u Luidk tdes &PndlC€ /H
 CL Cjrvfdtdecf COSP deprives aparty opfn/s Gmsftfodtayuif'hfad fa
be-prtsendn'fddie heartml7^ \Mce A/\ ohjecdtcnS i~h an Opprtprlde
JfWLmerL Qpid jre\ul-fs ik Ol l/hlodtor? op^/tda^ieecjptfdueprocess. '
pe>latn y. pda^{ qol SuD 3d Llo^ (01l frfex ftyp. - Reaxuwntf f9cmde«d
fli. dhts Csutst did nd~ receive, frdtt-e ax required &u Idui^nd
hfrsddttzp^                        PuidMtetddjdpJs grfdu*p&££&+
dli^ jvdj&wu>/rt shrulcL ipe re\rer^eA_ and reindirectfL&ndprcceedih^S
b^hdd aiaeuJ,
  c&^/^^2ladL9u fed* D*t£. dke.
posp-answer dePauldjudaemetcf shtuLdPe Seddr/de P^caus-e.
Cp fs inefPecdua-f^ Sfedt/t* afs^ pfud uluke*? fcd+de/tdsscf
                             *ft
has PPddLphteiy anSu/^v^ JurorsA*, is e/rdP-eaf-P /uprte op
-ptd *&$/ul, OS CUvudftr crP dilCpmcesS n?U ad 9£3 . See a/so
-Purn-er v. iddrd 9to SuddSoo tSos C7^r./^-^iPasof91df-
flQ- WrtP). ~77i£ Pespfcmde^dpt^cl pts ariSitser fiirULy cv* dprid
2-St 9o£3- CC&.4.14- tt). S-ecacLS-t fdie prt&dOud ipk (dejO/uaPt M?Prze of' f?*cif
pMir/iuiL hHuproceedek^s are eu reStdf edOl.cfear de/*h2ucPty
Ryld vPdue prozcs hy recen/tdjj cviLf Af d^s fa admru*.
ctpidm^                                /Z-es/tincksidt nqueif P*
reliefk JUsprmcUhd fdr/ies p> address d?fx 6?z*>rp diad dk^drhd
Ccru-As j~hautru odpiu -facis rvmaiAS auje^pomfde as fizrfs
ttectuvcy. 7^ pH&/ciCowrf/s pf&PcLfKirpj QxintaPpe qflren /iopTc his lossL pjtortfujk research xQclp£Luxdeprfparndfoy)(did
D^kJodooMs^                        -             .   r    f   Coddrbd
h^fdmpjtdeky
~-     r   —( ePdduPed'do
                i )     —l ipr-tm^rcdPrs
                                7—      • • 6dedsdlddtk^
                                                —•   - •—•
Crjurf'tutsheS pr> JuiM 2-espcmcknd' terrecpfiina dafiZi-euioreSi
f?>espkmd&sdy-especppLdy fe.yued~r
dJiis Cause hacL P&r Qu n&ujpncl Pktr- /?mr//uj- r
         d'fftud pditsTffi d&y cd2 'CPg/iu^hp Q^vi
                                W)
                 Z!

  £uaesH0 £sp//ur26,
       Outrt.'TJs 779S¥




(J*)
J-
mx




m
 pems 'pules of Cm/ Procedure

     Rule. PHS       Assignment of Gisef^rTriA

  T~h£ Co ilkf fvuxg Sep: c&ychesdzcL Cas-es on \JJrl-jAw
request- cd? Ainu ^ady LQr flh. dP&- Caudd: omri \tn0-Hcm
U/i4ij r-eaSGYUxQ.e, ftoJTc^ nP nd les.5 -/4ia,n pt>d\/ -fewofa^s
|4t> 44ie ^DJrttes cd fl-Viryf S^Airivw pordrtad {c^r ku rfa^eet/ierf
of f\he^ p&rpies j prwideA, hnumw^ -Hud \uWoa crease
nrtvioviSly has beew  tx [cdrer dade- nr\ anu rejosonadole.
iCicpfczspo dp'?- parties or_i>y d^rtcme^d ofdh^ parties.
fbv^-Ccfydeded Cases YYUXy be. pded e>r deposed &P odewa
pfhtie, \jj\v>M\vr Sedor no+i and wuxxy \r\e> sd~ ad gyv^ dime.
•fdr Any cPher-pime,
   Are^u-esf £xzjjrtei^                           a~ ty
lprvceed/rufS or Curr^/d rdadi/?ess da^dr/^l
shall be. required in order- fz> obfrxlh a^\rca\ .yeffiVitf
        Pes-hid CaS-e.,
 KCl Coidv&recL




                                wu
     TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO.G3-1240791-CV




                           EugeaioEspinoza Martinez, Appellant

                                               v.



                         KatUeca Anne LasauroMartinet AppeBee



 fROM THE DISTRICTCOURT OFWILLIAMSON COUNTY, 425TH JUDICIAL DISTRICT
    NO, 12>1114-F425, HONORABLE MARKJ. SILVERSTONE, JUDGE PRESIDING



                           ^IM^AWP1IM OPINION

PER CURIAM

              Appellee Kathleen Anne Lozano Martinez has iwtified (Ids Court n^ to divorce
decree in the imdeitying cause should be reversed because Eugenio Espinoza Martinez did not
receive adequate noticeofthe final hearing.
              We abate tins appeal and remand this cause to the trial court for ahearing and
findings about vAether Engenio Espmra Martinez received ad




Before Justices Puryear, Pemberton, and Rose

Abated

Filed: June27,2013
                                                                    District




                                                0?)
                               CAUSE NO.   12-1114-F425

IN THE MATTER       OF                                    IN THE 425TH JUDICIAL
THE   MARRIAGE    OF


KATHLEEN ANNE LOZANO MARTINEZ
                                                              DISTRICT COURT OF
AND
EUGENIO ESPINOZA            MARTINEZ

AND   IN THE     INTEREST OF
                                                    WILLIAMSON COUNTY/     TEXAS



                    AFFIDAVIT OF EUGENIO ESPINOZA MARTINEZ

TO THE HONORABLE JUDGE OF SAID COURT:
       I, Eugenio Espinoza Martinez, Respondent in the aforementioned
cause, present this affidavit to this Honorable Court as follows:
     I would first like to address this Honorable Court of the in
consistencies and errors found within the court order dated March
21/ 2014 siqned by the Hon. Judqe Lambeth.
       1) Note a chanqe of address letter was previously filed with
            this court and the 3rd Court of Appeals in January 2014.
            It is also indicated on the cover letter submitted with the
            court    order.
        2) The name of the Respondent is Euqenio Espinoza Martinez,
            not Eugenia.
        3) The "Final Hearing" date was November 7, 2012, not Nov
            ember      1,    2012.

       In liq'ht of the upcominq November 29, 2014 hearing to deter
mine whether I received adeauate notice of the November 7, 2012
"Final Hearinq" in this matter/            I address this court bv stating
that I did not receive adequate notice.            The followinq facts are
presented      in support:
       1)   The "notice of hearing" was signed and sent bv certified
            mail (#7011 0470 0003 4313 3625) by the Petitioner on
            September 29/ 2012. Please see EXHIBIT A and B-
       2)   Delivery was confirmed on October 1/ 2012 at 12:02 p.m.
            at the McConnell Unit in Beeville,            Texas.   Please see EXHIBIT
            C.
       3)   Accordinq to the Texas Department of Criminal Justice (TDCJ)
            mailroom rules and procedures, after the mailroom signs for
            certified mail the inmate is thereafter given a lay-in to
            go to the mailroom the followinq dav to retrieve it-               Because
            the Briscoe and the McConnell Unit mailrooms have not pro
            vided a response to my requests/ see EXHIBIT D and E, I
            cannot determine the exact date that the notice was received,
            only that it was received on or about October 2nd or 3rd 2012
            It can be determined, however, that the notice was received
            after the 45-day requisite under Vernon's Ann. Texas Rules
            Civ. Proc., Rule 245-  If the court requires the exact date
            that I received the notice of final hearinq, I request




                                           (X)
an extention so that I may file the'appropriate grievances against
the Briscoe and McConnell Unit mailrooms for failing to provide the
information requested, and thereafter, provide the information upon
its   retrieval.

Based on the facts and exhibits presented herein, a factual basis
exists to conclude that I did not receive adequate notice of the
Final Hearing.
                         Inmate Declaration
     I» Euqenio Espinoza Martinez, currently incarcerated with the
Texas Department of Criminal Justice - Dolph Briscoe Unit locatedin
Dilley/ Texas, declare under penalty of perjury_that the information
herein is true and correct to the best of my ability-

            Siqned this /Spf- 6aV of MaV 2014.

                                          Eugenio EspinozaLJnartmez

                       Certificate of Service

     As required by order dated March 21, 2014 by the Hon. Judqe
Lambeth, I certify that a copy of this affidavit and supporting
exhibits was mailed to Petitioner via reqular mail on this the
      /Szpfd day of May 2014.

                                          Euqenio Espmo    Martinez
                                          # 1686937
                                          Dolph Briscoe Unit
                                          1459 West Hwy. 85
                                          Dilley, Texas 78017




                                   CirO
                                                                                    EXHIBIT A



                                      NO. 12-1114-F425


IN THE MATTER OF                               §      IN THE DISTRICT COURT
THE MARRIAGE OF                                §

 KATHLEEN ANNE LOZANO                          §
 MARTINEZ                                      §
 AND                                           §      425th JUDICIAL DISTRICT
 EUGENIO ESPINOZA MARTINEZ                      §
                                                §
 AND IN THE INTEREST OF
                                ,A                    WILLIAMSON COUNTY, TEXAS
 CHILD


                             NOTICE OF FINAL HEARING

       NOTICE is hereby given to Respondent, EUGENIO ESPINOZA MARTINEZ, that this
matter issetfor Final Hearing, before this Court atthe Williamson County Criminal Justice Annex,
405 S. Martin Luther King Blvd., Georgetown, Texas at 9:00 a.m. on *\ 1H\/4/vm iuM—l               ,oP IOs


                                            Respectfully submitted,



                                                KATHLEEN ANNE LOZANO MARTINEZ




                              CERTIFICATE OF SERVICE


       The above and   foregoing Notice ofFinal Hearing was servedupon Respondent, acting pro
                       Idressed to £Xttfri(o 8WatixM ^lloQl ftjjPQ|^—
se, by certified mail addressed to CAXVi •.- ^. . - ~y. ..          SJ>n/U>.
                                                                        ,_,




                                                as)                                                          r
                                               EXHIBIT   B




C                             co
                              rn
                                     :o
                                     i-
                                          c:
                                          •
~>                        »*0        ii   co
               C) w   J   2        -vJH-O-
               sen        crco-vj: 2---TJ
-f-\       v
               tf)«
               ™-^J
                          z - ro- o o
                          -H -CD-H  CO
                              ro          a>
               vcn
               c>



           X

     01)
USPS.com® - USPS TrackingTM                                                                                                                                      Page I of I

                                                                                                                                                              EXHIBIT          C
                                                                                                                                                         Register I Skgst in
                          CostotBcrService



                                                                                           opy
                                                                                                                                  Scsscn USPS cob* cs Jt&A Packages
          1U5PSO
  Qaocfc TtstfS
  Tart-
  Eflte eg & 13 Ttscteeg * Find
  2s>#Sttw?s
  Scce*Sa»Px*cB_                                                                                                                  easterner Service *

  HoiiiKtol
                     Tracking™                                                                                                    Hne
                                                                    TOHMTBOWttSISKtS

      Product & Tracking Information                                                                                         Available Actions
                                                                        You rtowas                                    P w* lss&' »t#r Patfsge »                          USPS Sewcp fi©^ >•                  ••xsoesteeGeaerB!
   *te~S»R*3SEG&to>                           CtstiTt-'Savca •                                   ^r/sva 5 P.veftate* •               ^OSESJ E'lOta'C >
                                              •Dsweciop Soctons tt: the Last We                  Cvww'
                                              &terasr-H                                                                  •




                                                       .'•sts nssiSUBJECT: State briefly theproblem on which you desire assistance.
                                                                 ' '• <    ' •'••'''<   •-,•
                                                                                                   l/py/i/m~T/m ) fn-fpymdi/)^ /••„ ,
  the h&r- --                              j-/a^ ;: .-.••./                  x.-.-/            /'' ^ • •-, y/ •••; ^ t'r,fl^iy
 Sir. )dr>d r'.r, Hrllif/f -to Con A IItrier
                                                                                                                           •       s-   r
                                                                     •'/     ,-',/• ,',-•/.•       ;   ^,J//, / /      /       i    .   L__
                           i       r
                      i •/:-,/••          • -r'            /x»- -• • A, ^ /' - '".                v- -/p-     -'' •        / -•' •' / '''"' • ' ''•-       / tT 7( Y / |;V /;-'
       CWi> Vi/3 :\j?A^—P 0;-^' (^7^ r-r^o^r .^^ nr?Ed
Eh
M
03
M
x:
Ed
                                                                                                            >e i n f on 3-3'-"-/
                                                                                                     *-
     SUBJECT: State briefly the problem on which you desire assistance.                                    •4-0 h*:V;'v^>v «''', '! V
     J2&2U2&^                                                              u*di*$ ^de^r/psTfzd/^rrrra,rii^/7)^deL '
                                                                                                    Unit
                                                                          Work   Assignment: tJ'hldj S&Za**/ r?*-^ ~~Oj
     DISPOSITI             (Inmate will notwrjierTn this space)
           Jt)u_ \AjQKA.ld /Vvu-e do eeid~a                                   CAUSE NO. 12-1114-F425




IN THE MATTER OF                                                   IN THE 425TH JUDICIAL
THE MARRIAGE OF
                                                   §
KATHLEEN ANNE LOZANO MARTINEZ                     §                    DISTRICT COURT OF
AND                                                §
EUGENIA ESPINOZA MARTINEZ                          §

AND IN THE INTEREST OF                             §
                                                          WILLIAMSON COUNTY, TEXAS



                                        FINDING OF FACTS


On March 24, 2014 this court entered the attached order setting a hearing for May 30, 2014 for
the purpose of determining whether Eugenio Espinoza Martinez received adequate notice of the
November 7, 2012 Final Hearing.

On May 30, 2014, no one appeared for the hearing however, pursuant to the March 24, 2014
Order Mr. Martinez submitted an affidavit with attached documents.

After considering Mr. Martinez's affidavit and the record of the case, the court makes the
following findings of fact.

The court FINDS that Mr. Martinez was sent the notice of hearing on September 29, 2012
notifying him of the hearing scheduled for November 7, 2012. The court FINDS that the notice
of hearing was sent 39 days in advance of the hearing and was not sent in accordance with Texas
Rules of Civil Procedure 245.

The court FINDS and CONCLUDES that Eugenio Espionoza Martinez did NOT receive
adequate notice of the final hearing.



Dated: J




                                                                                       FILED
           ,ambeth                                                                     o'clock.
Judge, 425rth Judicial District Court
Williamson County, Texas                                                 ($$$) jun 11 m
                                                                          District Clerk, Williamson Co., I




                                              (£30
                                                                      r\




                                  CAUSE NO. 12-1114-F425




IN THE MATTER OF                                    §               IN THE 425TH JUDICIAL
THE MARRIAGE OF                                     §
                                                   •§
KATHLEEN ANNE LOZANO MARTINEZ                      §                   DISTRICT COURT OF
AND                                                 §
EUGENIA ESPINOZA MARTINEZ                           §
                                                    §
AND IN THE INTEREST OF                              §
                                                    §       WILLIAMSON COUNTY, TEXAS



Pursuant to the Memorandum Opinion of the Texas Court of Appeals, Third District, at Austin,
filed June 27,2013 this Court makes the following orders.

The Respondent filed a Motion for Issuance of a Bench Warrant or in the Alternative Viable
Means in Suit Affecting Parent ChildRelationship. The Court has considered that motion. It is
granted in part anddenied in part. The Court denies the requested benchwarrant. The Court has
reviewedthis matter subject to the guidelines set out in Zuniga v. Zuniga, 13 S.W.3d 798 (Tex.
App. - SanAntonio 1999). Considering those matters and all other pleading and facts before the
Court, the Court makes the following conclusions and orders regarding the proceeding of this
case.


Respondent will be allowed to offer any evidence as towhether Eugenio Espinoza Martinez
received adequate notice of the November 1,2012 Final Hearing, by deposition or affidavit.
Respondent is to send by mail any such written information he wants to bring before the Court.
The Court will review such informationas if presented by Respondentas evidence at the
appropriate time, and will consider same in its deliberations.

The Court will continue to be mindful of the issues set out in Zuniga. If the facts show that the
presence of Respondent is necessary to determine credibility bydemeanor or otherwise of any
witness, then appropriate further orders will be entered.

Atany point should the facts develop, orthe issues become substantial such thatthe presence of
Respondent is needed, the Court will recess thehearing. Atthat point the Court will enter all
further orders required to protect Respondent pursuant to Zuniga.

Accordingly this matter is set for Hearing on MAY 30,2014 AT 9:00 a.m. in the 425th
District Court of'Williamson County, Texas. The purpose of the hearing is to determine
whether Eugenio Espinoza Martinez received adequate notice of the Novemberpujggjp                   A
Final Hearing held in this matter.                                                              /••-•N                                  r\




Any affidavit, or otherdocument which Respondent desires to be considered by the Court, shall •
be sent to this Court at 405 M.L.K. Box 22, Georgetown, Texas 78626. SUCH DOCUMENTS
MUST BE RECEIVED BY 5:00 p.m. on MAY 28,2014. They will be filed with the official
record of the Court.

A copy ofthis order will be mailedto the Respondent, EUGENIA ESPINOZA MARTINEZ,
TDCJ-ID#1686937, Eastham Unit, 2665 PrisonRd. 1, Lovelady, Texas 75851-5609.

The Respondent is ordered to properly serveon Petitioner, all letters, motions or otherpleadings,
presented to this court.

It is so ordered.

SIGNED and ENTERED this the 7A& day of March, 2014.



Bets^J£>Lambeth
Judge, 425,b Judicial District Court
Williamson County, Texas




                                              id)
                                                                                               Lisa David
                                                                                                 DISTRICT CLERK

WILLIAMSON                                                                P.O. Box 24, Georgetown, Texas 78627
  COUNTY
      1848
                                                                                 512.943.1212     Fax 512.943.1222
                                              BILL OF COSTS

                         12-1114-F425     IN THE 425TH JUDICIAL DISTRICT COURT

                                  IN THE MATTER OF THE MARRIAGE OF
                                 KATHLEEN ANNE LOZANO AND EUGENIO
                               ESPINOZA MARTINEZ AND IN THE INTEREST
                                  OF                                 , A CHILD

                                                    6/11/2014

                                           REQUESTED BY COA
   COURT COSTS - DIRECT FEES                                                                AMOUNT
   Clerks Record Fee                                                                                       0.00




            1, Lisa David, Clerk of the District Courts in and for Williamson County, Texas, hereby certify the
   above to be a correct account of the costs due in the above entitled and numbered cause up to this date.

             Given under my hand and official seal on this the 11th day of June, 2014.

                                                          LISA DAVID, DISTRICT CLERK
                                                         ^WILLIAMSON COUNTY, TEXAS




   12-1114-F425




                                                        (&*)
                           DECLARATION IN SUPPORT OF
                             INABILITY TO PAY COSTS




     The following declaration is in support of Respondent's
inability to pay court costs.

     Now respectfully comes Eugenio Espinoza Martinez/ TDCJID#
1686937 and declares that "I am unable to pay the court costs in
this action and request leave of the court to proceed in forma
pauperus in this accompanying action and would show the court the
following:

     1)   I am presently incarcerated in the McConnell Unit of the
          Texas Department of Criminal Justice Institutional Divi
          sion where I am not permitted to earn or handle money.
     2)   I have no source of income or spousal income.

     3)   I currently have $ 6x&*               credited to me in my inmate
          trust    fund.

     4)   During my incarceration in the TDCJID I have received
          approximately Sis'—Iliad per month as gifts from family
          and   friends.

     5)   I neither own nor have an interest in any realty, stocks,
          bonds,    or bank accounts and I receive no interest or
          dividend income from any source.

     6)   I have 1 dependent.

     7)   I have total debts of approximately S20-30k .
     8)   I do not owe restitution.

     9)   My monthly expenses are approximately S250-S300.

     I, Eugenio Espinoza Martinez TDCJID# 1686937, being presently
incarcerated in the McConnell Unit of TDCJID in Bee County, Texas,
verify and declare under penalty or perjury that the foregoing state
ments are true and correct, Executed on this the p-ST     day of
  noAsS-z-r              , 2012."                       ^jgr*
                  V FILED
                 .'tA
                                                        ETtigeni6 ESpin6za Martinez"
                                                             DS1686937    .
                         o'otock                                 Emily Drive
                                                              ,le,   Texas 78102
                        NOV 01 2012


             District Clerk, Wlltlamjon Co., TX, \&l)
                                            NO. 12-1114-F425


  IN THE MATTER OF                                         IN THE DISTRICT COURT
  THE MARRIAGE OF


  KATHLEEN ANNE LOZANO
  MARTINEZ
  AND                                                      425TH JUDICIAL DISTRICT
  EUGENIO ESPINOZA MARTINEZ

  AND EN THE INTEREST OF
                                       ,A                  WILLIAMSON COUNTY, TEXAS
  CHILD


                                     FINAL DECREE OF DIVORCE

         On November 7,2012 the Court heard this case.

Appearances

         Petitioner, Kathleen Anne Lozano Martinez, appeared in person, and announced ready for

trial.


         Respondent, Eugenio Espinoza Martinez, although duly and properly cited, did not appear
and wholly made default.

Record


         The recordof testimonywasdulyreported bythecourtreporter forthe425thJudicial District

Court.


Jurisdiction and Domicile


         The Court finds that the pleadings of Petitioner are in due form and contain all the

allegations, information, and prerequisites required by law. The Court, after receiving evidence,

finds that ithas jurisdiction ofthis case and ofall the parties and that atleast sixty days have elapsed
since the date the suit was filed.                                                      ^^Q^o'c/ock^A^
         The Court further finds that, at the time this suit was filed, Petitioner had b^h adnJMci^^fln

                                                                                     &..#*^
                                                                                 "^ssr-wKEso"Co.,tx
                                                   46




                                                0$
ofTexas for the preceding six-monthperiod and aresident ofthe countyin whichthis suitwas filed

for the preceding ninety-day period. All persons entitled to citation were properly cited.

Jury

        A jury was waived, and questions of fact and of law were submitted to the Court.

Divorce


        IT IS ORDERED AND DECREED that Kathleen Anne Lozano Martinez, Petitioner, and

Eugenio Espinoza Martinez, Respondent, are divorced and that the marriage between them is

dissolved on the ground of insupportability.

Child ofthe Marriage

        The Court finds that Petitioner and Respondent arethe parents of the following child:

Name:

Sex:    Female


Birth date:

Home state:      Texas


        The Court finds no other children of the marriage are expected.

Parenting Plan

        The Court finds that the provisions in this decree relating to the rights and duties of the

parties with relation to the child, possession ofand access to the child, child support, andoptimizing

the development of a close and continuing relationship between each party and the child constitute

the parenting plan established by the Court.



Conservatorship

        The Court, having considered the circumstances ofthe parents and ofthe child, findsthatthe



                                                  47




                                               id>
following orders are in the best interest of the child.

         IT IS ORDERED that Kathleen Anne Lozano Martinez is appointed Sole Managing

Conservator and Eugenio Espinoza Martinez is appointed Possessory Conservator ofthe following

child:                         .

         IT IS ORDERED that, at all times, Kathleen Anne Lozano Martinez, as a parent sole

managing conservator, shall have the following rights:

         1.     the rightto receiveinformation from anyotherconservator ofthechildconcerning the
health, education, and welfare of the child;

       2.     the right to confer with the other parent to the extent possible before making a
decision concerning the health, education, and welfare of the child;

         3.    the right of access to medical, dental, psychological, and educational records of the
child;

         4.    the right to consult with a physician, dentist, or psychologist of the child;

         5.    the right to consult with school officials concerning the child's welfare and
educational status, including school activities;

         6.    the right to attend school activities;

         7.    the right to be designated on the child's records as a person to be notified in case ofan
emergency;


       8.      the right to consent to medical, dental, and surgical treatment during an emergency
involving an immediate danger to the health and safety ofthe child; and

         9.    the right to managethe estateofthe childto the extent the estatehas been created by
the parent or the parent's family.

         IT IS ORDERED that, at all times, Eugenio Espinoza Martinez, as a parent possessory

conservator, shall have the following rights:

         1.    the rightto receiveinformation from anyotherconservator ofthe childconcerning the
health, education, and welfare of the child;

         2.    the right to confer with the other parent to the extent possible before making a



                                                   48




                                               (3fi>
decision concerning the health, education, and welfare of the child;

         3.     the right of access to medical, dental, psychological, and educational records ofthe
child;

         4.     the right to consult with a physician, dentist, or psychologist of the child;

       5.      the right to consult with school officials concerning the child's welfare and
educational status, including school activities;

         6.     the right to attend school activities;

         7.     the right to be designated on the child's recordsas a person to be notified in caseofan
emergency; and

       8.      the right to consent to medical, dental, and surgical treatment during an emergency
involving an immediate danger to the health and safety of the child.

         IT IS ORDERED that, at all times, Kathleen Anne Lozano Martinez, as a parent sole

managing conservator shall have the following duties:

       1.     the duty to inform the other conservatorofthe child in a timely manner ofsignificant
information concerning the health, education, and welfare of the child; and

         2.       the duty to inform the other conservator ofthe child ifthe conservator resides with for
at least thirty days, marries, or intends to marry a personwho the conservatorknows is registeredas a
sex offender under chapter 62 of the Code of Criminal Procedure or is currently charged with an
offense for which on conviction the person would be required to register under that chapter. IT IS
ORDERED that this information shall be tendered in the form of a notice made as soon as
practicable, but not later than the fortieth day after the date the conservator of the child begins to
reside with the personor on the tenth day after the date the marriage occurs, as appropriate. IT IS
ORDERED that the notice must include a description ofthe offense that is the basisofthe person's
requirement to register as a sex offender or of the offense with which the person is charged.
WARNING: A CONSERVATOR COMMITS AN OFFENSE PUNISHABLE AS A CLASS C
MISDEMEANOR IF THE CONSERVATOR FAILS TO PROVIDE THIS NOTICE.

         IT IS ORDERED that, at all times, Eugenio Espinoza Martinez, as a parent possessory

conservator, shall have the following duties:

       1.     the duty to inform the otherconservator ofthe child in atimely mannerofsignificant
information concerning the health, education, and welfare ofthe child; and

         2.     the duty to inform the other conservator ofthe child ifthe conservator resides with for



                                                   49




                                                6»>
 atleast thirty days, marries, orintends to marry aperson whotheconservator knowsis registered as a
 sex offender under chapter 62 of the Code of Criminal Procedure or is currently charged with an
 offense for which on conviction the person would be required to register under thatchapter. IT IS
 ORDERED that this information shall be tendered in the form of a notice made as soon as
practicable, but not later than the fortieth day after the date the conservator of the child begins to
reside with the person or on the tenth day after the date the marriage occurs, as appropriate. IT IS
ORDERED thatthenoticemust include a description of the offensethat is the basis ofthe person's
requirement to register as a sex offender or of the offense with which the person is charged.
WARNING: A CONSERVATOR COMMITS AN OFFENSE PUNISHABLE AS A CLASS C
MISDEMEANOR IF THE CONSERVATOR FAILS TO PROVIDE THIS NOTICE.

        IT IS ORDERED that, during her periodsofpossession,Kathleen Anne Lozano Martinez, as

a parent sole managing conservator, shall have the following rights and duties:

        1.       the duty of care, control, protection, and reasonable discipline of the child;

        2.       the duty to support the child, including providing the child with clothing, food,
shelter, and medical and dental care not involving an invasive procedure;

        3.       theright to consent for the childto medical and dental care not involvingan invasive
procedure; and

        4.       the right to direct the moral and religious training ofthe child.

        IT IS ORDERED that, during his periods of possession, Eugenio Espinoza Martinez, as a

parent possessory conservator, shall have the following rights and duties:

        1.       the duty of care, control, protection, and reasonable discipline of the child;

        2.     the duty to support the child, including providing the child with clothing, food,
shelter, and medical and dental care not involving an invasive procedure;

       3.        theright toconsent for thechild tomedical and dental care notinvolving an invasive
procedure; and

       4.        the right to direct the moralandreligious training of the child.

       ITISORDERED that Kathleen AnneLozano Martinez, as parent sole managing conservator,
shall have the following exclusive rights and duty:

       1.      the right to designate the primary residence of the child;




                                                   50




                                               (3^)
       2.        the right to consent to medical, dental, and surgical treatment involving invasive
procedures;

          3.     the right to consent to psychiatric and psychological treatment of the child;

          4.     the right to receive and give receipt forperiodic payments forthe supportofthe child
and to hold or disburse these funds for the benefit of the child;

       5.      the right to represent the child in legal action and to make other decisions of
substantial legal significance concerning the child;

          6.     the right to consent to marriage and to enlistment in the armed forces of the United
States;

          7.     the right to make decisions concerning the child's education;

          8.     except as providedby section264.0111 of the Texas Family Code, the rightto the
services and earnings of the child;

        9.      except when a guardian of the child's estate or a guardian or attorney ad litem has
been appointed for the child, the right to act as an agent ofthe child in relation to the child's estate if
the child's action is required by a state, the United States, or a foreign government; and

     10.     the duty to manage the estate ofthe child to the extent the estatehas been createdby
community property or the joint property of the parents.

          IT IS ORDERED that Kathleen Anne Lozano Martinez shall have the exclusive right and

duty to prepare and.file income tax returns for the estate of                            .

          IT IS ORDERED that Eugenio Espinoza Martinez shall furnish such information to Kathleen

Anne Lozano Martinez as is requested to prepare federal income tax returns for the child's estate

within thirty days of receipt of a written request for the information, and in no event shall the

information be furnished later than March 1 of that year. As requested information becomes

available after that date, it shall be furnished within ten days of receipt.



Possession and Access


No possessionorderat this time dueto Respondent, Eugenio EspinozaMartinez, incarceration. Upon



                                                    51


                                                 Q&
release, possession order shall be amended for all times agreed upon. po-Awv o^ c\^ yW^Hvcv .           2.     on a full-time basis in a private secondaryschool in a programleading toward a high

school diploma and is complying with the minimum attendance requirements imposed by that

school.


          Withholding from Earnings


          IT IS ORDERED that any employer of Eugenio Espinoza Martinez shall be ordered to

withhold from earnings for child support from the disposable earnings ofEugenio Espinoza Martinez

for the support of                        .

          IT IS FURTHER ORDERED that all amounts withheld from the disposable earnings of

Eugenio Espinoza Martinez by the employer andpaid in accordance with the order to thatemployer

shall constitute a credit against the child support obligation. Payment of the full amount of child

supportordered paidby this decreethroughthe means ofwithholding from earnings shall discharge

the child support obligation. If the amount withheld from earnings and credited againstthe child

support obligation is less than 100 percent of the amount ordered to be paid by this decree, the

balancedue remains an obligationof Eugenio Espinoza Martinez, and it is hereby ORDERED that

Eugenio Espinoza Martinez pay the balance due directly to the state disbursement unit specified

below.


          On this date the Court authorized the issuance of an Order/Notice to Withhold Income for

Child Support.

          Payment


          IT IS ORDERED that all payments shall be made through the state disbursement unit at

Texas Child Support Disbursement Unit, P.O. Box 659791, San Antonio, Texas 78265-9791, and

thereafter promptly remitted to Kathleen Anne Lozano Martinez for the support of the child. IT IS

ORDERED that each party shall pay, when due, all fees charged to that party by the state



                                                 53




                                              OS)
disbursement unit and any other agency statutorily authorized to charge a fee.

        Change of Employment


        IT IS FURTHER ORDERED that Eugenio Espinoza Martinez shall notify this Court and

Kathleen Anne Lozano Martinez by U.S. certified mail, return receipt requested, of any change of

address and ofany termination ofemployment. This notice shall be given no laterthan seven days

after the change of address or the termination of employment. This notice or a subsequent notice

shall also provide the current address of Eugenio Espinoza Martinez and the name and address ofhis

current employer, whenever that information becomes available.

       Clerk's Duties

       IT IS ORDERED that, on the request of a prosecuting attorney, the title IV-D agency, the

friend ofthe Court, a domestic relations office, Kathleen Anne Lozano Martinez, Eugenio Espinoza

Martinez, or an attorney representing Kathleen Anne Lozano Martinez or Eugenio Espinoza

Martinez, the clerk ofthis Court shall cause a certified copy ofthe Order/Notice to Withhold Income

for Child Support to be delivered to any employer.

       Suspension ofWithholding from Earnings

       The Court finds that good cause exists that no order to withhold from earnings for child

support should be delivered to any employer of Eugenio Espinoza Martinez as long as no

delinquency or other violation of this child support order occurs and as long as the Office of the

Attorney General Child Support Division is not providing services to Kathleen Anne Lozano

Martinez. For the purpose of this provision, a delinquency has occurred if Eugenio Espinoza

Martinez has been in arrears for an amount due for more than thirty days or the amount of the

arrearages equals or is greaterthan the amount due for a one-month period. Ifa delinquency or other

violation occurs or if the Office of the Attorney General Child Support Division begins providing



                                                54




                                             &)
services to Kathleen Anne Lozano Martinez, theclerk shall deliver theorder to withhold earnings as

provided above.

        ACCORDINGLY, IT IS ORDERED that,aslongas no delinquency orotherviolationofthis

childsupport order occurs andaslongasthe OfficeoftheAttorney General ChildSupport Division

is not providing services to Kathleen Anne Lozano Martinez, allpayments shall be madethrough the

state disbursement unit and thereafter promptly remitted to Kathleen Anne Lozano Martinez for the

support of the child. If a delinquency or other violation occurs or if the Office of the Attorney

General Child Support Division begins providing servicesto Kathleen Anne Lozano Martinez, all

payments shall be made in accordance withthe order to withhold earnings as provided above.

Health Care


        1.     IT IS ORDERED that Kathleen Anne Lozano Martinez and Eugenio Espinoza

Martinez shall each provide medical support forthe child as set out in this orderas additional child

support for aslong asthe Court mayorder Kathleen AnneLozano Martinez and Eugenio Espinoza

Martinez to provide support for thechild under sections 154.001 and 154.002 of the Texas Family

Code. Beginning on the day Kathleen Anne Lozano Martinez and Eugenio Espinoza Martinez's

actual orpotential obligation to support the child under sections 154.001 and 154.002 ofthe Family

Code terminates, IT IS ORDERED that Kathleen Anne Lozano Martinez and Eugenio Espinoza

Martinez are discharged from the obligations set forth inthis medical support order, except for any
failure by a parent to fully comply with those obligations before that date. IT IS FURTHER

ORDERED that the cash medical support payments ordered below are payable through the state
disbursement unit and subject to the provisions for withholding from earnings provided above for

other child support payments.

       2.     Definitions -




                                                55




                                              &>
        "Health Insurance" means insurance coverage that provides basic health-care services,

including usual physician services, office visits, hospitalization, and laboratory, X-ray, and

emergency services, that may be provided through a health maintenance organization or other private

or public organization, other than medical assistance under chapter 32 of the Texas Human

Resources Code.

       "Reasonable cost" means the cost of health insurance coverage for a child that does not

exceed 9 percent of Eugenio Espinoza Martinez 's annual resources, as described by section

154.062(b) of the Texas Family Code.

       "Reasonable and necessary health-care expenses not paid by insurance and incurredby or on

behalfofa child" include, without limitation, any copayments for office visits or prescription drugs,

the yearlydeductible, if any, and medical, surgical, prescription drug, mental health-care services,

dental, eye care,ophthalmological, and orthodonticcharges. These reasonable andnecessaryhealth

care expenses do not include expenses for travel to and from the health-care provider or for

nonprescription medication.

       "Furnish" means:


               a.      to hand deliver the document by a person eighteen yearsofageor oldereither

                       to the recipient or to a person who is eighteen years of age or older and

                       permanently resides with the recipient;

               b.      to deliver the document to the recipient by certified mail, return receipt

                       requested, to the recipient's last known mailing or residence address; or

               c.      to deliver the document to the recipient at the recipient's last known mailing

                       or residence address using any person or entity whose principal business is

                       that of a courier or deliverer of papers or documents either within or outside



                                                 56




                                            (d)
                        the United States.


        3.      Findings on Health Insurance Availability- Having considered the cost, accessibility,

and qualityofhealth insurance coverage available to the parties, the Court finds:

        Health insurance is available or is in effect for the child through Kathleen Anne Lozano

Martinez's employment or membership in a union, trade association, or other organization at a

reasonable cost of $325.

        IT IS FURTHER FOUND that the following ordersregardinghealth-care coveragearein the

best interest of the child.

        4.      Provision of Health-Care Coverage -

        As child support, Kathleen Anne Lozano Martinez is ORDERED to continue to maintain

health insurance for the child who is the subject of this suit that covers basic health-care services,

including usual physician services, office visits, hospitalization, laboratory, X-ray, andemergency

services.


        Kathleen Anne Lozano Martinez is ORDERED to maintain such health insurance in full

force andeffect on the child who is the subjectofthis suit aslong aschild supportis payable forthat

child. Kathleen Anne Lozano Martinez is ORDERED to convert any group insurance to individual

coverage or obtain other health insurance for the child within fifteen days of termination of her

employment or other disqualification from the group insurance. Kathleen Anne Lozano Martinez is

ORDERED to exercise any conversion options or acquisition of new health insurance in such a

manner that theresulting insurance equals orexceeds that ineffectimmediately before the change.

        Kathleen Anne Lozano Martinezis ORDERED to furnish Eugenio EspinozaMartinez atrue

and correct copy of the health insurance policy or certification and a schedule of benefits within 0

days of the signing of this order. Kathleen Anne Lozano Martinez isORDERED to furnish Eugenio


                                                 57




                                               (3^
EspinozaMartinez the insurance cards and any other forms necessary foruse ofthe insurance upon

his release from the Texas Department of Corrections. Kathleen Anne Lozano Martinez is

ORDERED to provide, within three days of receipt by her, to Eugenio Espinoza Martinez any

insurance checks, other payments, or explanations of benefits relating to any medical expenses for

the child that Eugenio Espinoza Martinez paid or incurred.

       Pursuant to section 1504.051 ofthe Texas Insurance Code, it is ORDERED that ifKathleen

Anne Lozano Martinez is eligible for dependent health coverage but failsto apply to obtaincoverage

for the child, the insurer shall enroll the child on application ofEugenio Espinoza Martinez or others

as authorized by law.

       Pursuant to section 154.182 of the Texas Family Code, Eugenio Espinoza Martinez is

ORDERED to pay Kathleen Anne Lozano Martinez cash medical support for reimbursement of

healthinsurance premiums,as additional childsupport, ofthreehundredtwenty five dollars ($325)

per month, with the first installment being due and payable on August 1,2012 and a like installment

being due and payable on or before the first day ofeach month until the termination of current child

support for her.

       IT IS ORDERED that thecash medical support provisions ofthisorder shall bean obligation

ofthe estate of Eugenio Espinoza Martinez and shall not terminate on his death.

       Pursuant to section 154.183(c) of the Texas Family Code, the reasonable and necessary

health-careexpenses ofthe child that arenot reimbursed by healthinsurance areallocated as follows:

Kathleen Anne Lozano Martinez is ORDERED to pay 50percent and Eugenio Espinoza Martinez is

ORDERED to pay50 percent ofthe unreimbursed health-care expenses if, atthetime the expenses

are incurred, Kathleen Anne Lozano Martinez is providing health insurance as ordered.

       The partywho incurs a health-care expense on behalf ofthe child is ORDERED to submit to



                                                 58




                                             (So)
the other party all forms, receipts, bills, statements, and explanations of benefits reflecting the

uninsured portion ofthe health-care expenses within thirty days afterhe or she receives them. The

nonincurring partyis ORDERED to pay his or her percentageofthe uninsured portion ofthe health

careexpenses eitherby payingthe health-care provider directly orbyreimbursing the incurring party

for any advance paymentexceedingthe incurring party's percentage ofthe uninsured portionofthe

health-careexpenses within thirty days afterthe nonincurring party receivesthe forms,receipts,bills,

statements, and explanations of benefits.

       These provisions apply to all unreimbursed health-care expenses of the child who is the

subjectof this suit that are incurred while childsupport is payable for the child.

        5.     Secondary Coverage - IT IS ORDERED that if a party provides secondary health

insurance coverage for the child, both parties shall cooperate fully with regard to the handling and

filing of claims with the insurance carrier providing the coverage in order to maximize the benefits

available to the child and to ensure that the party who pays for health-care expenses for the child is

reimbursed for the payment from both carriers to the fullest extent possible.

        6.     Compliance with Insurance Company Requirements - Each party is ORDERED to

conform to all requirements imposed by the terms and conditions of the policy of health insurance

covering the child in order to assure maximum reimbursement or direct payment by the insurance

company ofthe incurredhealth-careexpense, including but not limited to requirements for advance

notice to any carrier, second opinions, and the like. Each party is ORDERED to attempt to use

"preferred providers," orservices withinthehealth maintenance organization, ifapplicable; however,

this provision shall not apply if emergency care is required. Disallowance of the bill by a health

insurer shall not excuse the obligation of either party to make payment; however, if a bill is

disallowed orthe benefit reduced because ofthe failure ofa party to follow insurance procedures or



                                                 59




                                               (3-0
requirements, IT IS ORDERED that the party failing to follow the insurance procedures or

requirements shall be whollyresponsible for the increased portion ofthat bill.

       7.      Claims - Except as providedin this paragraph, the party who is not carrying the health

insurance policy covering the childis ORDERED to furnish to the party carrying the policy, within

fifteendays ofreceiving them,anyand all forms, receipts, bills,and statements reflecting thehealth

care expenses the party not carrying the policyincurs on behalfof the child. In accordance with

section 1204.251 and 1504.055(a)ofthe Texas Insurance Code, IT IS ORDERED that the partywho

is not carrying the health insurance policy coveringthe child, at that party's option , may file any

claims for health-care expenses directlywith the insurance carrier with and from whom coverage is

provided for the benefit of the child and receive payments directly from the insurance company.

Further, for the sole purpose of section 1204.251 ofthe Texas Insurance Code, Eugenio Espinoza

Martinez is designated the managing conservator or possessory conservator ofthe child.

       The party who is carrying the health insurance policy covering the child is ORDERED to

submit all forms required by the insurance company for payment or reimbursement ofhealth-care

expenses incurred by eitherparty on behalfofthe childto the insurance carrier within fifteendays of

that party's receivingany form, receipt, bill, or statement reflecting the expenses.

        8.     Constructive Trust for Payments Received - IT IS ORDERED that any insurance

payments received by a party from the health insurance carrier as reimbursement for health-care

expenses incurredby or on behalfofthe child shall belong to the partywho paid those expenses. IT

IS FURTHER ORDERED that the party receiving the insurance payments is designated a

constructive trustee to receive any insurancechecks or payments forhealth-care expenses paidby the

other party, and the party carrying the policy shall endorse and forward the checks or payments,

along with any explanation of benefits received, to the other party within three days of receiving



                                                 60




                                               iyA
them.


        9.     WARNING - A PARENT ORDERED TO PROVIDE HEALTH INSURANCE OR

TO PAY THE OTHER PARENT ADDITIONAL CHILD SUPPORT FOR THE COST OF

HEALTH INSURANCE WHO FAILS TO DO SO IS LIABLE FOR NECESSARY MEDICAL

EXPENSES OF THE CHILD, WITHOUT REGARD TO WHETHER THE EXPENSES WOULD

HAVE BEEN PAID IF HEALTH INSURANCE HAD BEEN PROVIDED, AND FOR THE COST

OF HEALTH INSURANCE PREMIUMS OR CONTRIBUTIONS, IF ANY, PAID ON BEHALF

OF THE CHILD.


Miscellaneous Child Support Provisions

        Support as Obligation of Estate

        IT IS ORDERED that the provisions forchild supportin this decree shall be an obligationof

the estate of Eugenio Espinoza Martinez and shall not terminate on the death of Eugenio Espinoza

Martinez. Payments received for the benefit of the child, including payments from the Social

Security Administration, Department of Veterans Affairs or other governmental agency or life

insuranceproceeds, annuity payments, trustdistributions, orretirementsurvivor benefits, shallbe a

credit against this obligation. Any remainingbalance ofthe child supportis anobligation ofEugenio

Espinoza Martinez's estate.

        Termination of Orders on Remarriage of Parties but Not on Death of Obligee

        The provisionsofthis decreerelating to current child supportterminateon the remarriage of

Kathleen Anne Lozano Martinez to Eugenio Espinoza Martinez unless a nonparent or agency has

been appointed conservator ofthe childunder chapter 153 oftheTexas Family Code. An obligation

to pay child support under this decree does not terminate on the death of Kathleen Anne Lozano

Martinez but continues as an obligation to                      .



                                               61




                                             te>
Information Regarding Parties

       The information required for each partyby section 105.006(a)ofthe Texas Family Code is as

follows:


Name: Kathleen Anne Lozano Martinez

       Social Security number:

       Driver's license number:                    Issuing state: Texas

       Current residence address:

       Mailing address:

       Home telephone number:       (

       Name of employer:

       Address of employment:       1111 W. 6th Street Austin, Texas 78703
       Work telephone number:       (512) 414-3234

Name: Eugenio Espinoza Martinez

       Social Security number:

       Driver's license number                     Issuing state: Texas

       Current residence address:

       Mailing address:

       Home telephone number:       N/A

       Name of employer:     N/A

       Address of employment:       N/A

       Work telephone number:       N/A

       EACH PERSON WHO IS A PARTY TO THIS ORDER IS ORDERED TO NOTIFY EACH

OTHER PARTY, THE COURT, AND THE STATE CASE REGISTRY OF ANY CHANGE IN



                                              62




                                           id
THE   PARTY'S CURRENT RESIDENCE ADDRESS, MAILING ADDRESS, HOME

TELEPHONE NUMBER, NAME OF EMPLOYER, ADDRESS OF EMPLOYMENT, DRIVER'S

LICENSE NUMBER, AND WORK TELEPHONE NUMBER. THE PARTY IS ORDERED TO

GIVE NOTICE OF AN INTENDED CHANGE IN ANY OF THE REQUIRED INFORMATION

TO EACH OTHER PARTY, THE COURT, AND THE STATE CASE REGISTRY ON OR

BEFORE THE 60TH DAY BEFORE THE INTENDED CHANGE. IF THE PARTY DOES NOT

KNOW OR COULD NOT HAVE KNOWN OF THE CHANGE IN SUFFICIENT TIME TO

PROVIDE 60-DAY NOTICE, THE PARTY IS ORDERED TO GIVE NOTICE OF THE CHANGE

ON OR BEFORE THE FIFTH DAY AFTER THE DATE THAT THE PARTY KNOWS OF THE

CHANGE.


       THE DUTY TO FURNISH THIS INFORMATION TO EACH OTHER PARTY, THE

COURT, AND THE STATE CASE REGISTRY CONTINUES AS LONG AS ANY PERSON, BY

VIRTUE OF THIS ORDER, IS UNDER AN OBLIGATION TO PAY CHILD SUPPORT OR

ENTITLED TO POSSESSION OF OR ACCESS TO A CHILD.

        FAILURE BY A PARTY TO OBEY THE ORDER OF THIS COURT TO PROVIDE EACH

OTHER PARTY, THE COURT, AND THE STATE CASE REGISTRY WITH THE CHANGE IN

THE REQUIRED INFORMATION MAY RESULT IN FURTHER LITIGATION TO ENFORCE

THE ORDER, INCLUDING CONTEMPT OF COURT. A FINDING OF CONTEMPT MAY BE

PUNISHED BY CONFINEMENT IN JAIL FOR UP TO SIX MONTHS, A FINE OF UP TO $500

FOR EACH VIOLATION, AND A MONEY JUDGMENT FOR PAYMENT OF ATTORNEY'S

FEES AND COURT COSTS.

       Notice shall be given to the other party by delivering a copy of the notice to the party by

registered orcertified mail,return receipt requested. Notice shall be givento theCourt by delivering


                                                63




                                              ets)
a copy of the notice either in person to the clerk of this Court or by registered or certified mail

addressed to the clerk at. Notice shall be given to the state case registry by mailing a copy of the

notice to State Case Registry, Contract Services Section, MC046S, P.O. Box 12017, Austin, Texas

78711-2017.


       NOTICE TO ANY PEACE OFFICER OF THE STATE OF TEXAS: YOU MAY USE

REASONABLE EFFORTS TO ENFORCE THE TERMS OF CHILD CUSTODY SPECIFIED IN

THIS ORDER. A PEACE OFFICER WHO RELIES ON THE TERMS OF A COURT ORDER

AND THE OFFICER'S AGENCY ARE ENTITLED TO THE APPLICABLE IMMUNITY

AGAINST ANY CLAIM, CIVIL OR OTHERWISE, REGARDING THE OFFICER'S GOOD

FAITH ACTS PERFORMED IN THE SCOPE OF THE OFFICER'S DUTIES IN ENFORCING

THE TERMS OF THE ORDER THAT RELATE TO CHILD CUSTODY. ANY PERSON WHO

KNOWINGLY PRESENTS FOR ENFORCEMENT AN ORDER THAT IS INVALID OR NO

LONGER IN EFFECT COMMITS AN OFFENSE THAT MAY BE PUNISHABLE BY

CONFINEMENT IN JAIL FOR AS LONG AS TWO YEARS AND A FINE OF AS MUCH AS

$10,000.

       WARNINGS TO PARTIES:             FAILURE TO OBEY A COURT ORDER FOR CHILD

SUPPORT OR FOR POSSESSION OF OR ACCESS TO A CHILD MAY RESULT IN FURTHER

LITIGATION TO ENFORCE THE ORDER, INCLUDING CONTEMPT OF COURT. A FINDING

OF CONTEMPT MAY BE PUNISHED BY CONFINEMENT IN JAIL FOR UP TO SIX

MONTHS, A FINE OF UP TO $500 FOR EACH VIOLATION, AND A MONEY JUDGMENT

FOR PAYMENT OF ATTORNEY'S FEES AND COURT COSTS.

       FAILURE OF A PARTY TO MAKE A CHILD SUPPORT PAYMENT TO THE PLACE

AND IN THE MANNER REQUIRED BY A COURT ORDER MAY RESULT IN THE PARTY'S



                                                64




                                              (yNOT RECEIVING CREDIT FOR MAKING THE PAYMENT.

        FAILURE OF A PARTY TO PAY CHILD SUPPORT DOES NOT JUSTIFY DENYING

THAT PARTY COURT-ORDERED POSSESSION OF OR ACCESS TO A CHILD. REFUSAL

BY A PARTY TO ALLOW POSSESSION OF OR ACCESS TO A CHILD DOES NOT JUSTIFY

FAILURE TO PAY COURT-ORDERED CHILD SUPPORT TO THAT PARTY.


Division ofMarital Estate

        The Court finds that no community propertyotherthan personaleffects has been accumulated

by the parties.

        IT IS ORDERED AND DECREED thatthe personal effects ofthe parties areawarded to the

party having possession.

        Division of Debt


        Debts to Husband

        IT IS ORDERED AND DECREED that the husband,Eugenio Espinoza Martinez,shallpay,

as a part of the division of the estate of the parties, and shall indemnify and hold the wife and her

property harmless from any failure to so discharge, these items:

        H-l.      All debts, charges, liabilities, and other obligations incurred solely by the husband

from and after May 2010 unless express provision is made in this decree to the contrary.

        Debts to Wife

        IT IS ORDERED AND DECREED thatthe wife, KathleenAnne Lozano Martinez, shall pay,

as a partofthe division ofthe estate ofthe parties,and shall indemnify and hold the husband and his

property harmless from any failure to so discharge, these items:

        W-1.      All debts, charges, liabilities, and otherobligationsincurredsolely by the wife from

and after May 2010 unless express provision is made in this decree to the contrary.



                                                   65




                                                 id)
       Notice

       IT IS ORDERED AND DECREED that each party shall send to the other party,within three

days ofits receipt, a copy ofany correspondence from acreditor or taxing authorityconcerning any

potential liability ofthe other party.

        Attorney's Fees

       To effect an equitabledivision ofthe estateofthe parties and as a partofthe division,and for

services rendered in connection with conservatorship and support ofthe child, each party shall be

responsible for his or her own attorney's fees, expenses, and costs incurred as a result of legal

representation in this case.

        Treatment/Allocation of Community Income for Year of Divorce

        IT IS ORDERED AND DECREED that, for the calendar year 2012, each party shall file an

individual income tax return in accordance with the Internal Revenue Code.

        IT IS ORDERED AND DECREED that for calendaryear 2012, each party shall indemnify

and hold the other party and his or her property harmless from any tax liability associated with the

reporting party's individualtax return forthatyearunlessthe parties have agreed to allocate theirtax

liability in a manner different from that reflected on their returns.

        IT IS ORDERED AND DECREED that each party shall furnish such information to the other

party as is requestedto prepare federal income tax returns for 2012 within thirty days ofreceipt ofa

written request for the information, and in no event shall the available information be exchanged

later than March 1, 2013. As requested information becomes available after that date, it shall be

provided within ten days of receipt.

        IT IS ORDERED AND DECREED that all payments made to the other party in accordance

with the allocation provisions for payment of federal income taxes contained in this Final Decree of




                                               m
Divorce are not deemed income to the party receiving those payments but are part of the property

division and necessary for a just and right division of the parties' estate.

Discharge from Discovery Retention Requirement

        IT IS ORDERED AND DECREED that the parties and their respective attorneys are

discharged from the requirement of keeping and storing the documents produced in this case in

accordance with rule 191.4(d) of the Texas Rules of Civil Procedure.

 Decree Acknowledgment

        Petitioner, Kathleen Anne Lozano Martinez, and Respondent, Eugenio Espinoza Martinez,

each acknowledge that before signing this Final Decree ofDivorce they have readthis FinalDecree

of Divorce fully and completely, have hadthe opportunity to ask any questions regarding the same,

and fully understand that the contentsofthis Final Decree of Divorceconstitutea full andcomplete

resolution of this case. Petitioner and Respondent acknowledge that they have voluntarily affixed

their signatures to this Final Decree of Divorce, believing this agreement to be a just and right

division ofthe marital debt andassets, andstatethatthey have not signedby virtueofanycoercion,

any duress, or any agreement other than those specifically set forth in this Final Decree ofDivorce.

Indemnification

        Each party represents and warrants that he or she has not incurred any outstanding debt,

obligation, or otherliabilityon which the otherparty is or may be liable, otherthanthosedescribed

in this decree. Each party agrees and IT IS ORDERED that if any claim, action, orproceeding is

hereafter initiated seeking to hold theparty not assuming adebt, an obligation, aliability, an act, or

an omission ofthe other partyliable for such debt, obligation, liability, act or omission ofthe other

party, that other party will, at his or her sole expense, defend the party not assuming the debt,

obligation, liability, act, oromission oftheother party against any such claim ordemand, whether or


                                                  67




                                               fcj«)
not well founded, and will indemnify the party not assuming the debt, obligation, liability, act, or

omission oftheother party and hold himorher harmless from all damages resulting from theclaim

or demand.

       Damages, asused inthisprovision, includes anyreasonable loss, cost, expense, penalty, and

other damage, including without limitation attorney's fees and other costs and expenses reasonably

and necessarily incurred in enforcing this indemnity.

       IT IS ORDERED that the indemnifying party will reimburse the indemnified party, on

demand, for any payment made by the indemnified party at any time after the entry of the divorce

decree to satisfy anyjudgment of anycourt of competent jurisdiction orin accordance with a bona

fide compromise or settlement of claims, demands, or actions for any damages to which this

indemnity relates.

       The parties agree and IT IS ORDERED that each party will give the other party prompt

written notice of any litigation threatened or institutedagainst eitherparty thatmight constitutethe

basis of a claim for indemnity under this decree.

Clarifying Orders

        Without affecting the finality ofthis Final Decreeof Divorce, this Court expressly reserves

the right to make orders necessary to clarifyand enforce this decree.

Requestfor Change ofName

        IT IS OREDERED AND DECREED that Petitioner, Kathleen Anne Lozano Martinez's name

is changed to Kathleen Anne Lozano.

ReliefNot Granted

        IT IS ORDERED AND DECREED that all relief requested in this case and not expressly

granted is denied. This is a final judgment, for which let execution and all writs and processes



                                                68




                                             i6o)
necessary to enforcethis judgment issue. This judgment finally disposes ofall claims andall parties

and is appealable.

Date ofJudgment

SIGNED on       NL^rjyH,            Zcn^
                                              A




                                             JUDGE PRESIDING

APPROVED AS TO FORM ONLY:



KATHLEEN ANNE LOZANO MARTINEZ
9801 W. Parmer Lane Apt. 313
Austin, TX 78717
Tel: (956) 358-7622
Fax:




APPROVED AND CONSENTED TO AS TO BOTH FORM AND SUBSTANCE:




Petitioner




Respondent




                                               69




                                              (*>)
                                   CAUSE NO. 12-1114-F425


IN THE MATTER OF                                            IN THE DISTRICT COURT
THE MARRIAGE OF

KATHLEEN ANNE LOZANO MARTINEZ
AND                                                         425TH JUDICIAL DISTRICT
EUGENIO ESPINOZA MARTINEZ

AND IN THE INTEREST OF
                            , A CHILD                       WILLIAMSON COUNTY, TEXAS

                                 RESPONDENT'S REQUEST FOR
                          FINDINGS OF FACT & CONCLUSIONS OF LAW



      Respondent asks the court to file findings of fact and conclusions of law,
in accordance to Texas Rules Of Civil Procedure 296 and Texas Family Code §153.258.
                                        A. Introduction

      1. Petitioner is Kathleen Anne Lozano Martinez; Respondent is Eugenio
         Espinoza Martinez.
      2. The court signed a judgment on November 7, 2012.

                                            B. Request

    3. Respondent asks the court to file findings of fact and conclusions of law
and require the court clerk to mail copies to all parties, as required by Texas
Rules Of Civil Procedure 297.

      4. Respondent files this request within 20 days after the court signed the
judgment.


                                                  Respectfully Submitted,



                                                  Eugenio Espinoza Martinet
                                                  Respondent Pro Se
                                                 TDCJ-ID# 1686937
                                                 William G. McConnell Unit
                                                  3001 South Bnily Drive
                FILED                             Beeville, Texas 78102
                  o'olook          M

                NOV l 62012
                                                                               Precbved\
             i^d)*d                            2*^ Nrr\ ^
                            S^ | \ &
              I                     ~- ^S




                                    t:\




          o
     ^- '     ^h
     V ' DO
          O   5
          X        o




^4
                       ft


      i
     V


     \1